DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0231592 (Sevenster) in view of US 2014/0029815 (Kadir).

As per claim 1, Sevenster teaches a computer system comprising: one or more processors; and one or more computer-readable hardware storage devices, wherein the one or more computer-readable hardware storage devices comprise computer-executable instructions that, when executed by at least one of the one or more processors (Sevenster: Fig. 1: paras 19-24), cause the computer system to perform at least the following: 
Sevenster teaches receive user data identifying a target lesion from one or more cross-sectional images of digital medical image data (Sevenster: Fig. 4: 90: para 39: “lesion data is received… The lesion data can include target and non-target lesions. The lesion data includes designation of target lesions… user entry… The lesion data can include…organ and/or physical location, and the like, or reference information, such as the corresponding image where the lesion is measured”; para 3: “slice”; Fig. 2: primarily 46, 48, 66; para 27: “The visualized display 40 includes icons 66, which represent links to images in the patient scans data store 24 corresponding to the image from which the measurement is taken. For example, selecting an icon according to row and column of the target lesion and the occurrence displays the image of the lesion imaged or scanned at the time of the occurrence or treatment. Selecting the link can include focusing the image display on the corresponding lesion”); 
(Sevenster: Fig. 4: 90: para 39: “lesion data is received… category is received”; Fig. 2: primarily 48, 52, 54; para 25: “display can be interactive… Each target lesion 46 includes a category”); 
[] segmenting the target lesion into a region of interest (Sevenster: Fig. 4: 90: para 39; Fig. 2: primarily 46, 48; para 25: “The lesions 42 can include non-target lesions. Each target lesion 46 is identified in the visualized display 40 by a type indicator 48, e.g. target lesion="Y" (yes), non-target lesion=''N'' (no) or blank”); 
automatically identify lesion metrics for the target lesion based on the region of interest, the lesion metrics including a long axis and a short axis for the target lesion (Sevenster: Fig. 4: 92: para 40; abstract: para 7: “quantified differently according to each of the plurality of determined categories”; para 3, 9; para 19: “The measurements include values which quantify the target lesion according to each category. For example, a tumor target lesion is quantified on a long axis in an image, and a lymph node target lesion is quantified on a short axis or axis perpendicular to the long axis in the image”; para 25: “Each target lesion 46 includes a category 50, which is either undetermined 52, or one of a determined 54 category, such as tumor, lymph node, etc. The visualized display 40 includes measurements 56, which include a long axis measurement 58 and a short axis measurement 60. For determined target lesions 54, the quantified measurement 62 is identified. For example, a tumor target lesion is quantified based on the long axis measurement of3.4 mm, and a lymph node is quantified based on the short axis measurement of 1.1 mm”; para 28; para 39: “The measurements include at least two measurements, which are quantified differently for the target lesion based on the determined category. For received target lesions which are determined, the category is received”); and 
(Sevenster: Fig. 4: 92: para 40; abstract: para 7: “total range”; para 3: “RECIST guidelines distinguish between target and non-target lesions, and further distinguish target lesions between enlarged lymph nodes and malignant neoplasms, e.g. tumors… Tumors… measured… along a longest axis in the image.
Lymph ~odes are measured along a short axis… RECIST guidelines call for computing the total disease
burden on a patient as the sum of the long axis of the tumors and the short axis of the lymph nodes”; paras 9, 19, 28).

Sevenster does not teach activate a segmenting tool.

Kadir teaches receive user data identifying a target lesion from one or more cross-sectional images of digital medical image data (Kadir: Fig. 16: primarily 1-2; Fig. 2: para 71: “slice through a body, then reference 210 may, for example, show the perimeter of a torso”; para 44: “image slice”); 
[] a target lesion type for the identified target lesion, the target lesion type comprising an indication of one of a mass, a metastasis, or a lymph node (Kadir: paras 29, 148: see below); 
activate a segmenting tool for segmenting the target lesion into a region of interest (Kadir: Fig. 16: primarily 2-6); 
automatically identify lesion metrics for the target lesion based on the region of interest, the lesion metrics including a long axis and a short axis for the target lesion (Kadir: paras 29, 148: see below; Figs. 2, 3, 8, 9; Fig. 16: primarily 6); and 
(Kadir: para 29: “The `RECIST` standard requires only measurement of the long axis of each tumour. In a recent version, RECIST 1.1, the measurement of the short axis is used for assessing lymph-nodes, instead of the measurement of the long axis”; para 148: “The bidirectional measurement tool shown in FIGS. 8 and 9 may be particularly useful for obtaining measurements of the long axis and the short axis of a structure, such as a tumour. These measurements can then be used in the WHO/RECIST techniques described in the Background section above”; Fig. 16: primarily 7).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Kadir into Sevenster since Sevenster suggests determining the appropriate metric for measuring a lesion based on the lesion type in general and Kadir suggests the beneficial use of determining the appropriate metric for measuring a lesion based on the lesion type wherein an automatic segmentation tool is used as to “optimise the placement of the respective ends of a measurement tool, displayed on an image slice” (para 44) in the analogous art of Response Evaluation Criteria In Solid Tumors. The teachings of Kadir can be incorporated into Sevenster in that an automatic segmentation tool is used to segment the lesion from the image. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

(Sevenster: See arguments and citations offered in rejecting claim 1 above).

As per claim 3, Sevenster in view of Kadir teaches the computer system as in claim 1, wherein the total target lesion length equals a sum of the long axis for target lesions identified as a mass or a metastasis masses and metastases and the short axis for target lesions identified as lymph nodes (Sevenster: See arguments and citations offered in rejecting claim 1 above).

As per claim 4, Sevenster in view of Kadir teaches the computer system as in claim 1, wherein the computer-executable instructions further include computer-executable instructions that, when executed by the one or more processors, cause the computer system to receive user data identifying a presence or absence of one or more non-target lesions, wherein the one or more non-target lesions represent one or more measurable or non-measurable findings (Sevenster: See arguments and citations offered in rejecting claim 1 above; Primarily Fig. 2).

As per claim 5, Sevenster in view of Kadir teaches the computer system as in claim 4, wherein the computer-executable instructions further include computer-executable instructions that, when executed by the one or more processors, cause the computer system to receive user data indicating an observed response for each non-target lesion identified (Sevenster: See arguments and citations offered in rejecting claim 1 above; Primarily Fig. 2).

(Sevenster: See arguments and citations offered in rejecting claim 1 above; Primarily Fig. 2).

As per claim 7, Sevenster in view of Kadir teaches the computer system as in claim 1, wherein the computer-executable instructions further include computer-executable instructions that, when executed by the one or more processors, cause the computer system to generate a summary display comprising an illustration of the target lesion (Sevenster: See arguments and citations offered in rejecting claim 1 above; Fig. 1: 22; Fig. 4: 98-100; paras 22, 25-28, 32-33, 42).

Sevenster does not teach the illustration includes a representation of the long axis and the short axis for the target lesion.

Kadir teaches the illustration includes a representation of the long axis and the short axis for the target lesion (Kadir: See arguments and citations offered in rejecting claim 1 above). See rationale for combining provided for claim 1 above.

As per claim 8, Sevenster in view of Kadir teaches the computer system as in claim 7, wherein the summary display includes an indication of the total target lesion length for the target lesion (Sevenster: See arguments and citations offered in rejecting claim 7 above; Also Fig. 2).

(Sevenster: Also arguments and citations offered in rejecting claim 7 above; Primarily Fig. 2).

As per claim 10, Sevenster in view of Kadir teaches the computer system as in claim 7, wherein the summary display includes an indication of a presence or absence of one or more new sites of disease (Sevenster: See arguments and citations offered in rejecting claim 7 above; Also Fig. 2).

As per claim 11, Sevenster in view of Kadir teaches the computer system as in claim 7, wherein the summary display includes an indication that each target lesion that was identified as a lymph node is a lymph node to differentiate each target lesion that was identified as a lymph node from each target lesion that was identified as a mass or a metastasis (Sevenster: See arguments and citations offered in rejecting claim 7 above; Also Fig. 2).

As per claims 13, 14, 15, 16, 17, 18, and 19, arguments made in rejecting claims 1, 2, 3, 8, (8&9), (8&10), and (8&11) are analogous to arguments for rejecting claims 13, 14, 15, 16, 17, 18, and 19. 

As per claim 20, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 20. Sevenester also teaches one or more computer-readable hardware storage devices, wherein the one or more computer-readable hardware storage devices comprise computer-executable instructions that,
when executed by one or more processors, are operable to cause a computer system to perform (Sevenster: See arguments and citations offered in rejecting claim 1 above).

12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0231592 (Sevenster) in view of US 2014/0029815 (Kadir) as applied to claim 1 above, and further in view of Official notice.

As per claim 12, Sevenster in view of Kadir teaches the computer system as in claim 1. Sevenster in view of Kadir does not teach the computer-executable instructions further include computer-executable instructions that, when executed by the one or more processors, cause the computer system to export and archive one or more data received, identified, or determined from claim 1 within a storage database system.

Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage recording results for posterity. The teachings of the prior art could have been incorporated into Sevenster in view of Kadir in that the results are exported and archived.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.



Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662